DETAILED ACTION
This Non-Final Office Action is in response to the election filed on 8/31/2022.
Claims 8-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Rooij (US 8,245,804).
As to claim 8 van Rooij discloses a reel assembly, comprising:
an annular hub (8) having a hollow interior bore;
a motor assembly (figure 1) having a motor housing (30) sized to be received within the hollow interior bore of the annular hub (8);
a rotor assembly (30) disposed around a stator (40) within with an interior cavity of the motor housing (30) for rotation within the interior cavity of the motor housing;
a gear system (54, 48, 58) disposed within the interior cavity of the motor housing; and
an output shaft (18) interconnecting the annular hub and the gear system.
The examiner acknowledges the applicant calls the structure a “reel” in the preamble.  The examiner takes the stance based on the MPEP 2111.02 that the intended use as a reel does not result in a structural difference between the claimed invention and the prior art.  As for the claims rejected in this office action the motor structure is the same as that of the limitations.  The only difference in the claims structure is that the prior art is intended to be used as a wheel. But if one wanted they could intend to also use it to reel something without any structural changes.  

As to claim 9 van Rooij discloses the reel assembly of claim 8, wherein the gear system is disposed within an interior space defined by the stator (40).

As to claim 10 van Rooij discloses the reel assembly of claim 9, wherein the gear system includes a ring gear (64) having an interior portion defined by a geared interior surface.

As to claim 11 van Rooij discloses the reel assembly of claim 10, wherein the gear system further includes a first gear (54a) and a first carrier (48b) having a second gear (58b) disposed within the interior portion of the ring gear (64).

As to claim 12 van Rooij discloses the reel assembly of claim 11, wherein the ring gear (64) is rotationally fixed and axially aligned with respect to one of the rotor assembly and the stator.

As to claim 13 van Rooij discloses the reel assembly of claim 8, wherein the annular hub (8) is configured to rotate with respect to the stator (40).

As to claim 15 van Rooij discloses the reel assembly of claim 8, wherein the annular hub (8) includes an inner surface (4 and 6) surrounding the hollow interior bore.

As to claim 16 van Rooij discloses the reel assembly of claim 15, wherein the motor assembly includes one or more reel bearings (36 and 38) having rotatable disks that outwardly extend from a radial outer surface of the motor housing to engage the inner surface (4 and 6) of the annular hub.
As to claim 17 van Rooij discloses a reel assembly comprising:
a hub (8) having a body portion surrounding an interior cavity; and
a motor assembly (30 and 40) axially aligned within the hub, wherein the motor assembly includes a stator (40) and a rotor (30) assembly positioned within a motor housing (8), and further wherein the motor housing is received within the interior cavity of the hub (8) and the hub is configured to rotate with respect to the motor housing.

As to claim 18 van Rooij discloses the reel assembly of claim 17, wherein the body portion (4 and 6) of the hub includes an inner surface surrounding the interior cavity.

As to claim 19 van Rooij discloses the reel assembly of claim 18, wherein the motor assembly includes one or more reel bearings (36 and 38) operable coupled to the motor housing, wherein the one or more reel bearings include rotatable disks that outwardly extend from a radial outer surface of the motor housing to rotatably engage the inner surface (4 and 6) of the hub.

As to claim 20 van Rooij discloses the reel assembly of claim 19, including:
a gear system (figure 2 #54 and 58) having a disposed within an interior space defined by the stator (40), wherein the gear system includes a ring gear (6) having an interior portion defined by a geared interior surface and a first gear (58) and a first carrier (48) having a second gear (54) disposed within the interior portion of the ring gear (64), and further wherein the ring gear is rotationally fixed and axially aligned with respect to one of the rotor assembly and the stator, such that the hub is configured to rotate with respect to the stator.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to winch or reel design is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747